        -. -·
-----~(-.

            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                UNITED STATES DISTRICT COU T [MAR                                                   11~
                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                      ~-------::__J
                                                                                                                    Cl.i:-'-H< , ·~,)I:-;' '-!IC"l COURT

                                 United States of America                                JUDGMENT I ~l(';'Rli\'1INALc:AefJtL6~p~~i¢
                                                                                         (For Offenses Committe -onOfAffeil'WV'effiberT,lW7}
                                                 v.

                                  Miguel Angel Alvarado                                  Case Number: 3:19-mj-21205
                         \
                                                                                         Bridget Kennedy
                                                                                         Defendant's Attorney


        REGISTRATION NO. 83839298
        THE DEFENDANT:
         IZl pleaded guilty to count(s) 1 of Complaint
                                                      ---~~-------------~----------
             0 was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                       Nature of Offense                                                         Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                1

            D The defendant has been found not guilty on count(s)
                                                                                     -------------------
            0 Count(s)                                                                   dismissed on the motion of the United States.
                              -----------------~




                                                    IMPRISONMENT
               The defendant is hereby committed to the. custody of the United States Bureau of Prisons to be
        imprisoned for a term of/

                                          ~    TIME SERVED                           D                                       days

             IZl Assessment: $10 WAIVED IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, March 11, 2019
                                                                                      Date of Imposition of Sentence



                                                                                         ~
                                                                                      HciNRABLEiiARRY M, KuRREN
                                                                                      UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                         3:19-mj-21205
